Exhibit 10.20

LOGO [g86953img002.jpg]

David L. Calhoun

Chairman & Chief Executive Officer

March 22, 2007

Mitchell J. Habib

[ADDRESS]

Dear Mitchell:

On behalf of the Nielsen Company, I am pleased to confirm our employment offer
to you for the position of Executive Vice-President for Global Business
Services, reporting directly into me. The effective date of employment will be
March 1, 2007. In this role, you will be based in our Covington, KY office.

In connection with your position, your annualized base salary will be $600,000,
payable in bi-weekly installments of $23,076.92. Your base salary will be
reviewed annually along with other Company executives.

Your 2007 Annual Incentive Plan (AIP) target will be $900,000, with $600,000
being guaranteed for fiscal year 2007 only. $300,000 of the ‘07 guaranteed bonus
will be advanced to you in order to assist with the equity investment. A 60/40
incentive plan design will be implemented, with 60% of the incentive being
against cost reductions and the balance of 40% focused against Nielsen EBITDA
for 2007. Specific details will be finalized within the first sixty days of your
employment.

You shall receive a cash lump sum payment of $500,000, payable on the first
payroll period after your employment commences. In addition, $300,000 of the
2007 AIP guarantee will be provided during the first payroll period after your
employment commences.

You will be eligible to participate in the Nielsen Deferred Compensation Plan.
This plan allows you to make tax-deferred deductions from your base salary and
annual incentive. You may direct these deductions to be invested in a series of
mutual funds and elect distributions of these monies either during your
employment with Nielsen or after your employment ends. We will provide you with
details of the plan and enrollment materials on your start date and you will
have thirty days to enroll for 2006-related compensation.

 

     

The Nielsen Company

45 Danbury Road

Wilton, CT 06897

tel 203 563 2826 fax 203 583 3984

david.calhoun@nielsen.com

www.nielsen.com



--------------------------------------------------------------------------------

Nielsen offers a comprehensive benefits program, which is comprised of two
components:

 

  •  

Insurance benefits – Medical, dental, group life insurance, long-term
disability, short-term disability/sick leave and legal services.

 

  •  

Retirement savings – 401(k) plan which provides a company match of up to 50% of
the first 6% of personal pre-tax contributions to the plan. Additionally, the
company will make a discretionary contribution to the 401(k) plan equal to 1% of
eligible compensation.

As a member of the senior management team, you will receive the opportunity to
make an investment in our parent company’s common stock (“Company Stock”) in an
amount of $1,750,000, exercisable in whole or part by you (which will result in
your acquisition of 175,000 shares at a purchase price of $10 per share) (your
“Initial Investment”).

As a result of this Initial Investment, you will receive an option to purchase a
number of shares of Company Stock with an aggregate value of $9,000,000. An
Initial Investment price of $10 per share and that these options would be
granted in full at the time you make your Initial Investment, you would receive
675,000 options at an exercise price of $10 per share and 112,500 options at an
exercise price of $20 per share.

As a condition of making your Initial Investment and receiving the grant of
options described above, you will be required to enter into agreements
(including, but not limited to, a Management Stockholder’s Agreement, Stock
Option Agreement, and Sale Participation Agreement (collectively, the “Equity
Agreements”)) that will govern your acquisition, holding and disposition of all
Company Stock held by you (and to the extent applicable, your Option and the
Common Stock subject thereto). .

The Company and You will also enter into a mutually agreeable Executive
Severance Agreement in the same form as that entered by other similarly situated
executives of the Company. Unless and until such formalized Severance Agreement
is executed by and the Company, the Company hereby irrevocably agrees that will,
among other things, provide you with separation payments of two years of salary,
plus a pro-rated annual incentive amount, and benefits continuation for up to
twenty-four months, if (i) your employment is terminated by the Company without
“Cause” or (ii) you resign from the Company for “Good Reason”.

You will be provided a number of executive perquisites as follows:

 

  1. annual car allowance of $15,600, payable bi-weekly

 

  2. annual financial planning and tax assistance of up to $15,000

 

  3. annual executive physical assistance of up to $2,500

All of the executive benefits will be grossed up on an annual basis.



--------------------------------------------------------------------------------

If relocation outside of Cincinnati is required in the future, following is a
summary of the benefits provided (refer to attached policy for specific
details):

 

  •  

home marketing assistance

 

  •  

home sale costs

 

  •  

home purchase option (not part of the policy; however, this exception will be
provided as discussed. Policy is currently being developed).

 

  •  

house hunting trips

 

  •  

new home closing costs

 

  •  

temporary living expenses

 

  •  

movement of household goods

 

  •  

relocation allowance (one month of base salary)

 

  •  

tax assistance

Five/six weeks of annual vacation will also be provided.

The Company will provide you with a laptop and a mobile telephone/blackberry for
business purposes.

All compensation payable to you by the Company under this letter agreement or
otherwise will be subject to withholding for taxes in accordance with the normal
payroll practices of the Company.

This employment is on an “at-will” basis. In addition, the Immigration Reform
and Control Act of 1986 requires employers to verify that all associates are
legally authorized to work in the United States. You will be required to
complete and return an I-9 form.

Mitchell, I look forward to you joining the executive team at Nielsen. I am
confident that the Company has very strong assets and will develop very
positively over time.

 

Sincerely,    Dave Calhoun Chairman & CEO The Nielsen Company

 

CC: Greg Anderson, Chief Human Resources Officer

 

Date Accepted: ____________________________ Signature:       Mitchell Habib